Mr. Justice Holdom delivered the opinion of the court, 2. Attachment, § 3*—when act construed strictly. An attachment is an extraordinary remedy, and the act is strictly construed against the party seeking to enforce its drastic provisions. 3. Attachment—when grounds of must be strictly proven. There are no presumptions in favor of plaintiffs in attachment suits; the grounds of attachment must be strictly proven. 4. Attachment—residence as question of fact. The question of residence in an attachment suit is one of fact. 5. Domicile, § 4*—what considered in determining residence. The question of residence is largely a matter of intent. 6. Appeal and error, § 1500*—when exactitude in rulings of court are not imperative. Where the merits of the controversy are strongly in favor of the defendant, exactitude in the rulings of the court in procedure or on instructions are not imperative.